DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,6,8-10,13,21, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected based on lack of positive antecedent basis of “the power management logic” on line 1.
Claim 6 is rejected because it depends on claim 5. Claim 6 is also rejected based on lack of positive antecedent basis of “the power management circuit” on line 1.
Claim 8 is rejected based on lack of positive antecedent basis of “the system software application” on lines 1-2 and “the hardware interface” on line 2.
Claim 9 is rejected based on lack of positive antecedent basis of “the power management logic” on line 1.
Claim 10 is rejected because it depends on claim 9. Claim 10 is also rejected based on lack of positive antecedent basis of “the power management logic” on line 1.
Claim 13 is rejected based on lack of positive antecedent basis of “the power management logic” on line 1.
Claim 21 is rejected based on lack of positive antecedent basis of “the system software application” on lines 1-2 and “the hardware interface” on line 2-3.
Claim 26 is rejected based on lack of positive antecedent basis of “the spare power” on line 3.

Allowable Subject Matter
Claims 2-4,7,11,12,14-20,22-25, and 27 are allowed.
Claims 5,6,8-10,13,21, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to independent claim 2, the prior art does not show the limitations of “the plurality of control registers to store a corresponding plurality of values to indicate a per-core clock frequency for corresponding processing cores, the plurality of values initially comprising a plurality of default values to indicate a default per-core clock frequency for a corresponding processing core, the plurality of default values determined during manufacture of the multi-core processor; and power management circuitry to execute power management firmware to control clock frequencies of the processing cores based, at least in part, on the plurality of values, the power management circuitry to: receive a plurality of requested values different from corresponding default values of the plurality of default values; store the plurality of requested values in corresponding control registers of the plurality of control registers, the requested values to indicate a requested per-core clock frequency for the corresponding processing core of the cores; cause each corresponding processing core of the processing cores to run at the corresponding requested per-core clock frequency; and expose the requested values to software.”
With regard to independent claim 15, the prior art does not show the limitations of “each one of the processing cores associated with a respective control register to store per-core base clock frequency values for a corresponding processing core of the plurality of processing cores, the per-core base clock frequency values initially comprising default per-core base clock frequency values determined by a manufacturer of the processor; and a power management circuit to execute power control unit (PCU) firmware to control clock frequencies of the plurality of processing cores based, at least in part, on the per-core base clock frequency values, the power management circuit to: receive target per-core base clock frequency values different from corresponding default per-core base clock frequency values; store the target per-core base clock frequency values in corresponding control registers to cause a corresponding processing core of the plurality of processing cores to run according to the target per-core base clock frequency values; and expose the target per-core base clock frequency values to software.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Branover et al. shows controlling heat dissipation in a multicore processor by reducing core power consumption using lower clock frequency. Branover does not show the details noted above.
Bhandaru et al. shows power management in a multicore processor where each core can operate at different clock frequencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186